Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7 and 9 - 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuka (US Pub. No. 2008/0283763 A1) in view of Ding et al. (US Pub.No. 2015/0366243 A1) and Ye (Simultaneous determination of protein aggregation, degradation, and absolute molecular weight by size exclusion chromatography–multiangle laser light scattering, Analytical Biochemistry 356 (2006) 76–85).
With regards to claims 1, Tatsuka discloses a method for measuring radiation intensity (Abstract) [0018] – [0020] (Figure 4), comprising measuring the radiation intensity received by a protein in a radiation field based on degree of protein degradation in the radiation field [0043] – [0049] [0052] [0065] [0076] – [0081]. 
Tatsuka fails to expressly disclose wherein the degree of degradation is a ratio of the molecular weight of the protein before and after irradiation. Notice that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Ding teaches that a degradation degree of folic acid (FA), interaction of Folic Acid with Soy Protein, or Soy Protein/Soy in different samples after UV radiation (See Tables 3 and 4). The degradation degree was obtained by measuring 450 nm intensity of folic acid fluorescence emission spectra before and after the UV radiation [0056] – [0060]. 
Ye teaches simultaneous determination of protein aggregation, degradation,
and absolute molecular weight by size exclusion chromatography–multiangle laser light scattering (Abstract). The main advantage of using size exclusion chromatography with on-line multiangle laser light scattering (SEC-MALLS) is that the experimentally determined molecular weight is independent of the elution order (referred to as the absolute molecular weight). 
Once the detector has been calibrated, Ding teaches that the only parameter needed for computer software to calculate molecular weight is the solution refractive index change with respect to a change in concentration of the solute (dn/dc). By utilizing SEC with a MALLS detector and a concentration detector, the molecular weight and mass content of most proteins and their aggregates can be determined (Abstract) (Chromatography and data processing) (Discussion). Notice that the strength of the light-scattering signal is proportional to Mw *C, where C is the protein concentration (Discussion, pages 83+).
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Tatsuka to include the teachings such as that taught by Ding that is determining a degradation degree of a protein using different samples after UV radiation where the degradation degree was obtained by measuring an intensity of emission spectra from said proteins before and after the UV radiation in combinations with the teachings of Ye that is determining the molecular weight and mass content of most proteins and their aggregates by a ratio calculation using commercial software (Abstract) (Chromatography and data processing) (Discussion) in order to carefully lesson exposer dose on the basis of the protein collected. 
Notice that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  One would have also been motivated to modify Tatsuka to include Ding and Ye for the purpose of improving or effectively monitoring protein degradation (i.e., behavior) as needed. 
With regards to claim 2, Tatsuka modified discloses formulating a plurality of sets of protein solutions of the same concentration, respectively placing the protein solutions in a radiation field and exposing them to radiation of different intensities [0008] , terminating the radiation, and measuring the radiation intensity received by each group of protein solutions and analyzing the degree of protein degradation after irradiation [0043] [0044] [0052] [0065][0075], and plotting and fitting a standard curve of radiation intensity and degree of protein degradation (Also, see the rejection of claim 1 for the plotting, curve of intensity and ratio manipulation).
With regards to claim 3, Tatsuka modified discloses wherein the protein is a radiation sensitive protein when the radiation intensity for measurement is less than 1000 Gy [0044 [0087]. Tatsuka further teaches that from the viewpoint of degradation of the proteins, the biological reactions depends on the radiation dose at the ionizing exposure [0043]. 
The pattern of the products degraded by caspase-1 is different from that of the products degraded by caspase-3, so that upon exposure to a very low dose of ionizing radiation, two indicators, that is, the content of the products of the protein degraded by caspase-1 and the content of the products of the protein degraded by caspase-3 are preferably determined in order to measure the exposed dose accurately [0045] and a very small amount of the products degraded by caspases was observed in a dose range of 1 Gy or more [0070].
Tatsuka fails to expressly disclose a radiation sensitive protein having a ratio of the molecular weight after irradiation to the molecular weight of the protein and before irradiation of less than 0.8 at a concentration of less than 1 g/L. Ding discloses nanogels with individual protein (Assp) that are UV spectra activated and/or degraded comprising water-soluble active ingredients for the enrichment and/or fortification of food, beverages, animal feed,  cosmetics and many other types of products (Abstract).
Ding further teaches that the weight ratio of protein(s) to the base composition observes a 1: b ratio with the proviso that b is comprised between 1 and 5, especially preferred b is comprised between 2 and 4, even more preferred, b is 3 [0016]. 
More specifically, Ding teaches the water-soluble active ingredient selected from a variety of solutions wherein the protein solutions comprise a concentration of protein from 1 to 10 g/l, a weight ratio of protein to the base component from 1:1 to 1:6, and the concentration of water-soluble active ingredient is between 0.001 and 0.2 g/l (Tables 1 – 5) (Claim 6).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Tatsuka to include the teachings such as that taught by Ding that is determining a degradation degree of a protein using different samples after UV radiation where improving or effectively monitoring protein degradation (i.e., behavior) as needed.
With regards to claims 4, 10, 11, Tatsuka modified discloses the method for measuring radiation intensity according to claim 1 and further that the protein solution having a concentration of 0.2 g/L to 0.6 g/L when the radiation intensity for measurement is 100 Gy to 500 Gy (Figure 4) [0074]. Notice that MPEP 2144.05(I) states “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.” 
Tatsuka fails to expressly disclose that the protein is a bovine serum albumin (BSA) . Notice that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 
The examiner takes Official Notice that BSA is a well-known and conventional protein considered only an obvious matter of design choice. As such, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Tatsuka to include what is well known, since it have been held to be within a person of ordinary skill in the art to select a known material on the basis of its suitability for the intended use.  One would have been motivated to provide irradiation for specific procedures that fit BSA.
With regards to claim 5, Taksuk discloses formulating a protein solution of the same concentration as in claim 2, placing the protein solution in a radiation environment to be measured for receiving radiation, terminating radiation and measuring the degree of protein degradation after irradiation, and calculating the radiation intensity received by the protein during the irradiation of the radiation by the standard curve (Determination Method) [0036] – [0054] (Figure 4).
With regards to claim 6, Taksuk modified discloses the step of placing the protein solution in the radiation environment to be measured for receiving radiation further comprises: adjusting the time [0056] during which the protein solution is subjected to radiation exposure such that the radiation intensity received by the protein solution is in the range of the radiation intensity used in the standard curve [0045 – [0052] [0056] [0062].
With regards to claims 7, 12, and 15, Tatsuka modified discloses the method for measuring radiation intensity according to claims 1 and 9 but fails to expressly disclose the radiation fields as claimed. The examiner takes Official Notice that using gamma, heavy ion, neutron or a mixed radiation are well-known and considered only an obvious matter of design choice to a person of ordinary skill of the art. 
As such, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Tatsuka to include what is well known, since it has been held to be within ordinary skill in the art to select a well-known element on the basis of its suitability. One would have been motivated to provide irradiation for the specific missing radiation to meet the needs of patients needing those radiation treatments using those sources.
With regards to claim 9, Taksuk modified discloses the claimed invention according to claim 1 and further discloses wherein the method is provided in a biological dosimeter for measuring radiation dose of a protein [0002] [0003 ][0006] - [0008] [0043] [0088] (Abstract)..
With regards to claim 13, Taksuk modified discloses the molecular weight of the protein before and after irradiation with radiation is measured by SDS-gel electrophoresis [0041] [0057] and the degree of protein degradation after irradiation with radiation is calculated (Determination Method).
With regards to claim 14, Taksuk modified wherein the degree of protein degradation is quantified by the ratio of the molecular weight of the protein after irradiation with radiation to the molecular weight of the protein before irradiation with radiation [0056].
With regards to claim 16, see the rejections of claims 1, 2 and 5.
Claims 14 and 18 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taksuk, Ding and Ye in view of Liu et al. (PCT/CN2016/089734) and  Micke (US Pub. NO. 20130193316 A1). The examiner used US Pub. No. 2018/0233246 A1 as oppose to the PCT for an English translation and citations.
With regards to claim 14, Taksuk modified discloses the claimed invention according to claim 1, further comprising a biological dosimeter[0001] [0002] [0003] in a neutron capture therapy system [0007] [0082] [0087] but fails to expressly disclose wherein a neutron capture therapy system comprising a neutron source configured to generate a neutron beam, a beam shaping assembly located at the rear of the neutron source for adjusting the fast neutrons in the neutron beam with a broad energy spectrum generated by the neutron source to epithermal neutrons, a collimator located at the rear of the beam shaping assembly for converging the epithermal neutrons, and the biological dosimeter disposed at the rear of the collimator for measuring the radiation dose at the location of the biological dosimeter.
Liu discloses a neutron capture therapy system [0032] (Figure 1) comprising a neutron source 1 with a beam shaping assembly 3 including the claimed radiation  beams (Abstract). 
Micke discloses a radiation dosimetry method concerned about comprising multi-leaf collimators, secondary collimators or fixed-blocks of radiation attenuating material, either alone or in combination, may be used to differentially shield the areas during exposure to ionizing radiation [0051] [0082] [0083].
The differentially shielded portions of the radiation detection medium allow for variations in dose level without altering the ionizing radiation characteristics such as beam intensity, individual exposure duration, etc. In accordance with other aspects of the invention, variations in dose level may be obtained by altering the ionizing radiation characteristics, by changing the rate at which the exposure dose is applied or by changing the time of exposure or by any combination of any of the aforesaid means [0082] [0083]. Micke uses a plurality of response channels, measuring the digital image to obtain response values in each of the response channels, and determining a plurality of calibration curves for response values in each of the response channels as a function of dose [0051].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Tatsuka to include the teachings such as that taught by Liu and Micke in order to improve the dosimetry.
With regards to claim 18, Liu discloses that the neutron source is an accelerator neutron source or a reactor neutron source 1 [0058] (Figure 1).
With regards to claim 19, Liu discloses the beam shaping assembly 3 comprises a reflector 2 and a moderator 6, wherein the reflector 2 surrounds the moderator 6 for reflecting neutrons diffused outside the beam shaping assembly 3 back to the moderator 6, and the moderator 6 is used to moderating fast neutrons into epithermal neutrons [0044] (Abstract) (Figure 1).
With regards to claim 20, Liu discloses that the epithermal neutron energy region and the fast neutron energy region have different energies as needed [0003] [0004] but fail to expressly disclose the ranges as claimed. MPEP 2144.05(I) states “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.” Notice that the examiner takes Official Notice of the fact that the claimed ranges are well known and conventional in the prior art. 
As such, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Tatsuka to include the teachings such as that is well known in order to improve the dosimetry. 
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regarding claim 8, the prior art on record fails to expressly disclose or render obvious a method according to claim 7, further including that the radiation field is a mixed radiation field of neutron and gamma, the method further comprises utilizing the degree of protein degradation in the gamma radiation field to draw a standard curve and calculating the radiation intensity corresponding to the degree of protein degradation Xi as the relative radiation intensity of the protein in the gamma radiation field Di = Mj + Nj, wherein Mj is gamma intensity, Nj is equivalent intensity of neutron relative to gamma, the neutron intensity actually received by the protein is ratio of the equivalent intensity of neutron relative to gamma to the conversion coefficient Ki at the protein degradation concentration, and the conversion coefficient Ki is ratio of the gamma intensity to the neutron intensity at a particular degree of protein degradation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884